IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0119-09


DANIEL PFEIFFER, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

BEXAR COUNTY



 Per Curiam.

O R D E R


	On February 25, 2009, we granted the appellant's petition for discretionary review in
order to review the unpublished opinion of the Fourth Court of Appeals in which that court
held that the evidence was sufficient to support the trial court's award of restitution. (1)  On
March 24, 2009, before the case was submitted in this Court, the appellant and the State filed
a joint motion requesting that this Court dismiss the appellant's petition for discretionary
review and immediately issue its mandate.  We will dismiss the petition for discretionary
review.  However, because we dismiss the petition, we do not render any judgment in the
case.  It is therefore up to the court of appeals to issue mandate.  Accordingly, rather than
issue a mandate in the case, as the parties have requested, we will immediately return the case
to the court of appeals for that court to issue its mandate pursuant to Rule 18.1 of the Texas
Rules of Appellate Procedure. (2)  The parties may agree to request that the court of appeals
issue its mandate immediately. (3)  The petition for discretionary review is dismissed.

Delivered:	April 29, 2009
Do Not Publish












1. 	 Pfeiffer v. State, No. 04-07-00462-CR, 2008 WL 3056837 (Tex.App.--San Antonio,
delivered August 6, 2008) (not designated for publication).
2. 	 Tex. R. App. P. 18.1.
3. 	 Id. § 18.1(c).